United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued November 2, 2020             Decided August 17, 2021

                        No. 20-5032

                 GUNAY MIRIYEVA, ET AL.,
                     APPELLANTS

                             v.

 UNITED STATES CITIZENSHIP AND IMMIGRATION SERVICES
 AND TRACY RENAUD, ACTING DIRECTOR, U.S. CITIZENSHIP
  AND IMMIGRATION SERVICES, IN HER OFFICIAL CAPACITY
                       ONLY,
                     APPELLEES


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:19-cv-03351)



    Jennifer M. Wollenberg argued the cause for appellants.
With her on the briefs was Douglas W. Baruch.

    Catherine M. Reno, Attorney, U.S. Department of Justice,
argued the cause for appellees. On the brief were Ethan P.
Davis, Acting Assistant Attorney General, Colin A. Kisor,
Deputy Director, Elianis N. Perez, Assistant Director, and C.
Frederick Sheffield, Senior Litigation Counsel.
                                2
    Before: SRINIVASAN, Chief Judge, ROGERS and WALKER,
Circuit Judges.

    Opinion for the Court filed by Circuit Judge WALKER.

     WALKER, Circuit Judge: In 8 U.S.C. § 1421(c), Congress
set out the path for judicial review of certain claims intertwined
with denied naturalization applications. Miriyeva strayed
from that path when she filed suit in the District of Columbia.
We therefore affirm the district court’s dismissal of Miriyeva’s
claims for lack of subject matter jurisdiction.

                                I

     When this case began, Gunay Miriyeva and three others
were seeking naturalization under 8 U.S.C. § 1440. Since
then, all but Miriyeva became naturalized citizens. The claims
of the three naturalized citizens are moot. See Foretich v.
United States, 351 F.3d 1198, 1210 (D.C. Cir. 2003). Because
Miriyeva has yet to become a naturalized citizen, we proceed
with the question in this case under Miriyeva’s facts.

    Miriyeva is a citizen of Azerbaijan who lawfully entered
the United States and, at the time she appeared in the district
court, was a resident of San Diego, California. Hoping to
become a naturalized United States citizen, she enlisted in the
United States Army in 2016 through the Military Accessions
Vital to the National Interest program. Under this initiative,
noncitizens can follow an expedited path to citizenship by
serving honorably in the military without having to first gain
lawful permanent residence. Specifically:
                                3
       Any person who, while an alien or a
       noncitizen national of the United States, has
       served honorably as a member of the Selected
       Reserve of the Ready Reserve or in an active-
       duty status in the military, air, or naval forces of
       the United States . . . and who, if separated
       from such service, was separated under
       honorable conditions, may be naturalized as
       provided in this section . . . .

8 U.S.C. § 1440(a) (emphasis added).

     In 2018, the United States Citizenship and Immigration
Services initially approved Miriyeva’s application for
naturalization under the program. Miriyeva then needed to
complete the oath of citizenship to become a naturalized
citizen. But before the agency scheduled Miriyeva’s oath
ceremony, the Army sent her to basic training. And while at
training, a medical condition abruptly ended her service.

     When a soldier’s service ends, the Army assigns one of
four separation categories: (1) “honorable,” (2) “general
(under honorable conditions),” (3) “under other than honorable
conditions,” or (4) “uncharacterized.” See Army Reg. 135-
178, ch. 2, § III, 2-7. A soldier’s separation can be
“uncharacterized” if she is at “entry-level” status, meaning she
“served less than 180 days of . . . active duty service.” Compl.
¶ 6 (cleaned up). The Army described Miriyeva’s separation
as “uncharacterized” since her service ended while she was still
at “entry-level” status.

    After her medical discharge, Miriyeva eventually
succeeded in getting the agency to schedule her oath ceremony.
But then the agency wavered. It ultimately reversed its prior
approval of her naturalization application because the military
                                4
did not describe her separation as “honorable.” The agency
determined that her “uncharacterized” separation did not meet
§ 1440’s “separated under honorable conditions” requirement.
8 U.S.C. § 1440(a).

     Miriyeva sued in the District Court for the District of
Columbia. Among other reasons, she argued that the military
refers to “uncharacterized” as “separated under honorable
conditions,” when required to do so. She says the agency
should have likewise recognized her “uncharacterized”
separation as honorable and approved her naturalization
application. She claims that the Army’s policy of treating an
uncharacterized separation as not under honorable
conditions — which led to the denial of her naturalization
application — violated the Administrative Procedure Act, the
Constitution’s Uniform Rule of Naturalization Clause, and the
Fifth Amendment’s Due Process Clause. 5 U.S.C. § 706(2);
U.S. Const. art. 1, § 8, cl. 4; U.S. Const. amend. V. Miriyeva
sought a declaratory judgment and injunctive relief.

     The district court dismissed the suit for lack of subject
matter jurisdiction pursuant to 8 U.S.C. § 1421(c), which
provides that an individual with a denied naturalization
application “may seek review of such denial before the United
States district court for the district in which such person resides
in accordance with chapter 7 of title 5.” See Miriyeva v. U.S.
Citizenship & Immigration Services, 436 F. Supp. 3d 170, 186
(D.D.C. 2019). The district court determined that § 1421(c)
precluded Miriyeva’s Administrative Procedure Act and
constitutional claims. Id. at 178-86.             The court also
concluded that the Declaratory Judgment Act claim failed
without a different, standalone source of jurisdiction. And it
rejected the count in which Miriyeva requested injunctive
relief, which was not actually a separate claim but merely a
                                5
request for a certain remedy purportedly required by other
counts. Id. at 186 & n.19.

     Miriyeva appealed. This court has jurisdiction to review
de novo the district court’s dismissal of the complaint for lack
of subject matter jurisdiction. 28 U.S.C. § 1291; Arch Coal,
Inc. v. Acosta, 888 F.3d 493, 498 (D.C. Cir. 2018).

                                II

    The Immigration and Nationality Act, 8 U.S.C. §§ 1101-
1537, sets out the path for becoming a naturalized citizen. It
also provides for judicial review of a denied naturalization
application. That provision states in full:

        A person whose application for naturalization
        under this subchapter is denied, after a hearing
        before an immigration officer under section
        1447(a) of this title, may seek review of such
        denial before the United States district court for
        the district in which such person resides in
        accordance with chapter 7 of title 5. Such
        review shall be de novo, and the court shall
        make its own findings of fact and conclusions
        of law and shall, at the request of the petitioner,
        conduct a hearing de novo on the application.

8 U.S.C. § 1421(c). Here, Miriyeva claims she isn’t seeking
review of her denied naturalization application.               See
Appellants’ Br. 21 (Miriyeva “does not seek review of
any . . . naturalization decision or an order of naturalization.”).
                                6
She says her statutory and constitutional claims therefore fall
outside the judicial review provision of the Act.

    We disagree. Miriyeva could have brought challenges to
the agency’s policy in her home district. And § 1421(c)
implicitly forecloses parallel district court jurisdiction.

                               III

     The Supreme Court has provided “a framework for
determining when a statutory scheme of administrative and
judicial review forecloses parallel district-court jurisdiction.”
Jarkesy v. SEC, 803 F.3d 9, 12 (D.C. Cir. 2015) (citing Thunder
Basin Coal Co. v. Reich, 510 U.S. 200 (1994)). “Under
Thunder Basin’s framework, courts determine that Congress
intended that a litigant proceed exclusively through a statutory
scheme of administrative and judicial review when (i) such
intent is fairly discernible in the statutory scheme, and (ii) the
litigant’s claims are of the type Congress intended to be
reviewed within the statutory structure.” Id. at 15 (quoting
Thunder Basin, 510 U.S. at 207, 212) (cleaned up).

                                A

     We begin by asking if it’s “fairly discernible” that
Congress intended to preclude judicial review outside a special
statutory review scheme. Id. (quoting Thunder Basin, 510
U.S. at 207). Here, the answer is yes.

     In Elgin v. Department of Treasury, the Supreme Court
concluded that the Civil Service Reform Act laid out in
“painstaking detail . . . the method for covered employees to
obtain [judicial] review of adverse employment actions.” 567
U.S. 1, 11-12 (2012). The Court reasoned that, through five
sections of the statute, Congress explained the scope of the
                               7
Act’s application, made clear the procedures an employee
should enjoy before agency action, and outlined the review
system. Id. at 11.

     Likewise, in Jarkesy v. SEC, this court concluded that
“[t]he securities laws contain a[] . . . comprehensive structure
for the adjudication of securities violations.” 803 F.3d at 16.
That scheme dictates an agency review process starting with a
decision by an administrative law judge, allowing an appeal of
the administrative law judge’s decision, and lastly, allowing for
judicial review in a court of appeals. Id.

     Here, the statutory review scheme is similarly “elaborate.”
Elgin, 567 U.S. at 11 (cleaned up). Codified §§ 1421, 1446,
and 1447 of the Immigration and Nationality Act “exhaustively
detail[]” the review process for a naturalization application.
Id. After an individual submits a naturalization application
under § 1445, an agency employee will investigate the
applicant and determine whether to grant or deny the
application. 8 U.S.C. § 1446. If the agency denies the
application, “the applicant may request a hearing before an
immigration officer.” Id. § 1447(a). And if the immigration
officer also denies the application, the applicant can seek
review of the denial in the district court in which the applicant
resides. Id. § 1421(c).

     Because Congress intended these sections to collectively
(and exclusively) direct the review process of naturalization
application denials, it is no coincidence they repeatedly cross
reference each other:

    •   Section 1446(b) refers to § 1447(a): “The record of the
        examination authorized by this subsection shall be
        admissible as evidence in any hearing conducted by an
        immigration officer under section 1447(a) of this title.
                               8
        Any such employee shall, at the examination, inform
        the applicant of the remedies available to the applicant
        under section 1447 of this title.”

    •   Section 1447(a) points back to § 1446: “If, after an
        examination under section 1446 of this title, an
        application for naturalization is denied, the applicant
        may request a hearing before an immigration officer.”

    •   Section 1447(b) also points back to § 1446: “If there is
        a failure to make a determination under section 1446
        of this title before the end of the 120-day period after
        the date on which the examination is conducted under
        such section, the applicant may apply to the United
        States district court for the district in which the
        applicant resides for a hearing on the matter.”

    •   Section 1447(d) refers to § 1446(b): “Such subpenas
        may be enforced in the same manner as subpenas under
        section 1446(b) of this title may be enforced.”

    •   Finally, § 1421(c) refers to § 1447(a): “A person
        whose application for naturalization under this
        subchapter is denied, after a hearing before
        an immigration officer under section 1447(a) of this
        title, may seek review of such denial . . . .”

     Thus, the sections are intertwined and, as in Elgin,
“elaborate[ly]” explain the procedure for an applicant to
follow. 567 U.S. at 11 (cleaned up). Both the text and
structure make clear that Congress intended this multistep
review scheme to be the only path to judicial review for certain
types of claims.
                                9
                                B

    Next, are Miriyeva’s claims of the type Congress intended
to be reviewed within the statutory scheme? See Thunder
Basin, 510 U.S. at 212. Again, yes.

     When determining whether a plaintiff’s “claims are of the
type Congress intended to be reviewed within this statutory
structure,” the Supreme Court has provided three factors to
consider: (i) whether a finding that jurisdiction is precluded
would “foreclose all meaningful judicial review,” (ii) whether
the suit is “wholly collateral to a statute’s review provisions,”
and (iii) whether the claims are “outside the agency’s
expertise.” Id. at 212-13 (cleaned up).

                                1

    First, finding that the District Court for the District of
Columbia does not have jurisdiction over Miriyeva’s claims
does not “foreclose all meaningful judicial review.” Id.
Miriyeva can file claims challenging the agency’s policy in her
home district. If her claims are meritorious, she will
“eventually obtain review and relief” there. American
Federation of Government Employees, AFL-CIO v. Trump,
929 F.3d 748, 756 (D.C. Cir. 2019).

     What’s more, by specifying de novo review and the ability
for the district court to “make its own findings of fact and
conclusions of law,” the relevant district court is not limited to
the administrative record upon review. 8 U.S.C. § 1421(c).
Thus, an inadequate administrative record will not hamper the
district court’s ability to review Miriyeva’s challenges.

    The parties debate whether this result will lead to
piecemeal litigation and frustrate the ability of classes or
                                  10
organized plaintiffs to bring similar suits. Perhaps it will.
But what matters is that Miriyeva’s claims can be reviewed,
and she can obtain relief from the alleged unlawful policy as it
relates to her. She can seek such relief in the district court in
which she resides. See American Federation of Government
Employees, 929 F.3d at 756-57 (unpersuaded by a lack of
nationwide relief and concluding that there existed meaningful
“review and relief”). Bringing challenges through § 1421(c)
does not “foreclose all meaningful judicial review,” even if it
does foreclose the review that Miriyeva wants. Thunder
Basin, 510 U.S. at 212-13.1 “It is the comprehensiveness of


1
  The parties argue over whether § 1421(c) provides an adequate
alternative remedy to Administrative Procedure Act review. See 5
U.S.C. § 704 (“final agency action for which there is no other
adequate remedy in a court [is] subject to judicial review”). But that
is not a jurisdictional question. See Trudeau v. FTC, 456 F.3d 178,
183-84 (D.C. Cir. 2006) (“The APA . . . is not a jurisdiction-
conferring statute.”); Perry Capital LLC v. Mnuchin, 864 F.3d 591,
620-21 (D.C. Cir. 2017) (The “adequate remedy bar of § 704
determine[s] whether there is a cause of action under the APA, not
whether there is federal subject matter jurisdiction.”). And even if
the issue of an adequate alternative remedy could inform the
jurisdictional inquiry into meaningful judicial review, there is an
adequate alternative remedy here.

At least with regard to Miriyeva specifically, she will enjoy in her
home district APA-like review and relief. Section 1421(c) specifies
that the court’s review is “in accordance with chapter 7 of title 5.”
8 U.S.C. § 1421(c). Chapter 7 of title 5 — a codified portion of the
Administrative Procedure Act — allows courts to “hold unlawful and
set aside agency action” that is “arbitrary, capricious, [or] an abuse
of discretion,” “contrary to constitutional right, power, privilege, or
immunity,” “in excess of statutory jurisdiction,” “without
observance of procedure required by law,” or “unwarranted by the
                                 11
the statutory scheme involved, not the adequacy of specific
remedies thereunder, that counsels judicial abstention.”
American Federation of Government Employees, 929 F.3d at
757 (cleaned up).

                                  2

     Second, Miriyeva’s suit is not “wholly collateral” to the
review provisions regarding the denial of her naturalization
application. Thunder Basin, 510 U.S. at 212 (cleaned up).

     A claim is not wholly collateral to the claims meant to go
through the review scheme if that claim is “at bottom” an
attempt to accomplish what’s contemplated by the review
scheme. Heckler v. Ringer, 466 U.S. 602, 614 (1984). Even
if that claim challenges the “procedure” the agency used to
reach its decision (here, whether an uncharacterized discharge
precludes naturalization) that claim is not wholly collateral


facts to the extent that the facts are subject to trial de novo by the
reviewing court.” 5 U.S.C. § 706(2)(A)-(D), (F).

What’s more, in determining “whether an alternative remedy is
adequate and therefore preclusive of APA review,” we may consider
whether the “alternative . . . provides for de novo district-court
review of the challenged agency action.” Citizens for Responsibility
& Ethics in Washington v. DOJ, 846 F.3d 1235, 1244-45 (D.C. Cir.
2017) (cleaned up). Here, it does. That is “further evidence of
Congress’ will” to provide an “alternative remedy and thereby bar
APA review,” “given the frequent incompatibility between de novo
review and the APA’s deferential standards.” Id. (cleaned up).
“Congress did not intend to permit a litigant challenging an
administrative denial to utilize simultaneously both the [de novo]
review provision and the APA.” Id. at 1245 (quoting El Rio Santa
Cruz Neighborhood Health Center, Inc. v. HHS, 396 F.3d 1265, 1270
(D.C. Cir. 2005)) (cleaned up).
                               12
when it is “inextricably intertwined” with the claim referenced
in the review scheme (here, the denial of a naturalization
application). Id.

     That is one of the principles of Heckler v. Ringer. There,
the Department of Health and Human Services had a policy of
not paying for a particular surgery under Medicare. Id. at 607.
Several patients wanted the Department to cover the cost of that
surgery. Id. at 609-10. They sought money for the surgeries
and “the invalidation of the . . . current policy and a
‘substantive’ declaration . . . that” the Department pay for their
surgeries. Id. at 614. The Supreme Court determined that the
patients’ procedural claims were not collateral to their claims
seeking payment for their surgeries. Id. Instead, they were
“inextricably intertwined.” Id. So all aspects of the patients’
claims belonged where “Congress has provided for the
determination of claims for benefits.” Id.

     Jarkesy faithfully applied Heckler’s principle that, at
times, challenges to agency procedures that lead to an agency’s
decision are not collateral to challenges of that decision. 803
F.3d at 23. In Jarkesy, the SEC made several decisions
adverse to Jarkesy, an investment advisor, including a decision
to bring an administrative enforcement proceeding against him.
Id. at 13. Before that proceeding concluded, Jarkesy sued the
SEC in a separate action. Id. He challenged the agency’s
procedures and sought to terminate the administrative
proceeding against him. Id. at 13-14.

     This court held that Jarkesy’s challenges to the SEC’s
procedures “were not collateral to” the SEC’s decisions. Id. at
23 (cleaned up). Instead, his challenges were “an attempt to
reverse the agency’s decisions” outside the system Congress
created for adjudicating those decisions. Id.
                                 13
     So too here. Recall that under § 1421(c), an applicant
may seek judicial review of the denial of her naturalization
application. If the plaintiff is seeking to have her denied
application overturned, a claim regarding the process and
policies that dictated that denial is not “wholly collateral” to
“such denial.” Heckler, 466 U.S. at 618 (cleaned up); 8
U.S.C. § 1421(c). That is this case. Miriyeva ultimately
seeks to overturn the denial of her naturalization application by
challenging an agency policy about the classification of
“uncharacterized” separation statuses. See Compl. ¶ 146
(asking the court to stop the agency from “maintaining the
denial of any naturalization application, including each
Plaintiff’s application, on the grounds” of the
“uncharacterized” discharge) (emphasis added); id. (asking
that the agency “be enjoined from denying naturalization
applications . . . on [those] grounds”). Since she is “at
bottom” trying to reverse her denied application, her claims are
not wholly collateral. Heckler, 466 U.S. at 614.2




2
  That distinguishes this case from McNary v. Haitian Refugee
Center, Inc., 498 U.S. 479 (1991), which we discuss more below. If
the McNary plaintiffs succeeded in challenging the procedures at
issue, those plaintiffs still might not have received special
agricultural worker status. Id. at 495. But Miriyeva says that the
agency’s interpretation of her “uncharacterized” discharge status was
the only reason she wasn’t naturalized.

Also, we note that Miriyeva has repeatedly insisted she is not
challenging her denial but rather the agency’s policy. She also
emphasizes that she is not seeking an order for naturalization but
rather an injunctive order against the agency’s policy. But because
the policy was the basis given for her denial, these are distinctions
without a difference.
                              14
                               3

     The third factor also weighs against the district court’s
jurisdiction. That factor asks whether the disputed claims are
“outside the [agency’s] area of expertise.” Jarkesy, 803 F.3d
at 28. In Jarkesy, that depended on whether an agency is
better equipped than a court to first adjudicate a claim. Id. at
28-29. But here, Miriyeva does not rely on this factor. She
does not — and could not plausibly — argue that the District
Court for the District of Columbia has more expertise than the
district court where she lives.

                          *    *   *

     To sum up, if Miriyeva had sued in her home district, she
would have received (1) meaningful judicial review (2) on her
non-collateral claims (3) before a district court with as much
expertise as any other district court. These three factors are
not “three distinct inputs into a strict mathematical formula,”
but “general guideposts.” Id. at 17. As applied here, they
suggest that Miriyeva’s “claims are of the type Congress
intended to be reviewed within th[e] statutory structure” of
§§ 1421, 1446, and 1447. Thunder Basin, 510 U.S. at 212.

                               C

     Miriyeva’s other arguments do not change our conclusion
that the statutory review scheme, as set out in §§ 1421, 1446,
and 1447, forecloses the District Court for the District of
Columbia’s subject matter jurisdiction over her claims. In
particular, Miriyeva’s reliance on McNary v. Haitian Refugee
Center, Inc., 498 U.S. 479 (1991), is misplaced.

   McNary considered whether a provision of the
Immigration and Nationality Act — 8 U.S.C. § 1160(e) —
                               15
“precludes a federal district court from exercising general
federal-question jurisdiction over” the plaintiffs’ constitutional
and statutory claims. Id. at 483. McNary alleged the
Immigration and Naturalization Service administered a
legalization program for “special agricultural workers” through
“unlawful practices and policies.” Id. at 483, 487 (cleaned
up).

     In McNary, the provision regarding review of denials of
applications for special agricultural worker status provided:
“There shall be judicial review of such a denial only in the
judicial review of an order of exclusion or deportation . . . .” 8
U.S.C. § 1160(e)(3)(A). And McNary noted that, according to
the statute, “the courts of appeals constitute the only fora for
judicial review of deportation orders.” 498 U.S. at 486.
Section 1160(e) further provided:

       Such judicial review shall be based solely upon
       the administrative record established at the time
       of the review by the appellate authority and the
       findings of fact and determinations contained in
       such record shall be conclusive unless the
       applicant can establish abuse of discretion or
       that the findings are directly contrary to clear
       and convincing facts contained in the record
       considered as a whole.

8 U.S.C. § 1160(e)(3)(B) (emphases added).

     McNary held that the provision regarding review did not
prevent the district courts from retaining their usual federal
question jurisdiction over claims alleging constitutional
patterns and practices. 498 U.S. at 494. The Court reasoned
that the limitations from that section only refer to review of
                               16
denials of applications, not any “general collateral challenges,”
like unconstitutional pattern and practice claims. Id. at 492.

    To be fair to Miriyeva, § 1421(c) likewise does not
mention policy claims. But Miriyeva’s case is distinguishable
from McNary for four reasons.

     First, the Court in McNary said that the provision
regarding review applies only to claims that were “subjected to
administrative consideration and that have resulted in the
creation of an adequate administrative record.” Id. at 493.
For special agricultural worker applicants like the plaintiffs in
McNary, it was impossible to develop constitutional challenges
in the administrative records of their applications. Id. 3 So
the Court allowed federal courts to consider those
constitutional challenges, even in the absence of an order of
exclusion or deportation.

     No such problems are present in this case. The statute
requires the district court where the plaintiff resides to “make
its own findings of fact and conclusions of law” and, “at the
request of the petitioner,” to “conduct a hearing de novo on the
application.” 8 U.S.C. § 1421(c). Unlike in McNary, the
court is thus not handcuffed to the administrative record at all
or otherwise constrained by the agency’s resolution. See id.;
McNary, 498 U.S. at 496-97.

    Second, the review provision in McNary specified an
abuse of discretion standard, which “would make no sense” for
constitutional and statutory questions. 498 U.S. at 493.
Courts typically consider those questions de novo. The

3
  When we refer to the McNary plaintiffs, we mean specifically the
individual plaintiffs whose applications were denied — not the
organizational plaintiffs. See 498 U.S. at 487.
                                   17
specified standard of review thus afforded “substantial
credence to the conclusion” that the limited judicial review
provision did “not apply to challenges to [Immigration and
Naturalization Service’s] practices and procedures.” Id. at
493-94.

     In contrast, the statute here specifically prescribes the type
of review common for constitutional and statutory claims — de
novo review. See 8 U.S.C. § 1421(c). The standard thus
“lends substantial credence to the conclusion” that the review
scheme applies to Miriyeva’s challenges. McNary, 498 U.S.
at 493.

     Even more telling is § 1421(c)’s reference to the relevant
Administrative Procedure Act sections. It says the court shall
review the denial of naturalization “in accordance with chapter
7 of title 5.” 8 U.S.C. § 1421(c).4 By broadly referring to
these sections, Congress included APA-type review within the
district court’s review of the denial of Miriyeva’s naturalization
application. See 5 U.S.C. §§ 701-706.

     Third, McNary emphasized that the plaintiffs’ claims were
collateral to review of a denied application, thus freeing the
plaintiffs from the directives of the review provision.
McNary, 498 U.S. at 494-99. If the plaintiffs like those in
McNary prevailed on their procedural objections, that victory
would not have reversed the denial of their applications for
special agricultural worker status. Id. at 495. Rather, it

4
  Again, part of chapter 7 of title 5 allows courts to “hold unlawful
and set aside agency action[s]” that are “arbitrary, capricious, [or] an
abuse of discretion,” “contrary to constitutional right, power,
privilege, or immunity,” “in excess of statutory jurisdiction,”
“without observance of procedure required by law,” or “unwarranted
by the facts to the extent that the facts are subject to trial de novo by
the reviewing court.” 5 U.S.C. § 706(2)(A)-(D), (F).
                               18
would allow only for their applications to be reconsidered with
new procedures in place — such as allowing applicants to
challenge adverse evidence or allowing applicants to call
witnesses on their behalf. Id. at 487-88, 495. It’s possible the
Immigration and Naturalization Service still would have
denied their applications despite the new procedures.

     But here, Miriyeva says that the agency’s treatment of her
“uncharacterized” separation status is the only reason the
agency denied her application. Compl. ¶ 45. So Miriyeva is
in effect seeking a reversal of her naturalization denial. If she
prevails, and the court gives her the requested relief, the agency
will be enjoined from “maintaining the denial” of her
naturalization application on that ground. Id. ¶ 146. A
favorable ruling for her on the merits removes the only reason
for her denial.

     Fourth, because judicial review was possible only when
deportation proceedings were occurring, applicants seeking
special agricultural worker status would have to turn
themselves in for deportation if they wanted a court to consider
their policy and practice claim. McNary, 498 U.S. at 496-97.
That “bet the farm” scheme would have forced them to risk
“their ability to reside in the United States” — all for a chance
at judicial review. Jarkesy, 803 F.3d at 21. “[T]hat price
[was] tantamount to a complete denial of judicial review for”
the plaintiffs. McNary, 498 U.S. at 496-97.

     Compare that to other cases, like Jarkesy, where the court
said Jarkesy had to raise his claims within the exclusive review
scheme at issue. 803 F.3d at 15-16, 29. There, deportation
was not a risk, and no one needed to “bet the farm.” Id. at 21.
This informed the court’s conclusion that Jarkesy had access to
meaningful judicial review. Id. at 20-22.
                                19
    Miriyeva’s case is much more like Jarkesy than McNary.
She need not “bet the farm” by filing suit pursuant to § 1421(c).
She faces no risk from filing that is comparable to deportation.
Through § 1421(c), she can obtain meaningful judicial review.5

                            *    *    *

     Congress channeled claims like Miriyeva’s into an
exclusive statutory scheme established by § 1421(c). The
district court lacked subject matter jurisdiction over Miriyeva’s
claims that the agency’s policy violates the Constitution and
the Administrative Procedure Act.

                                IV

     That leaves us with Miriyeva’s final two counts in which
she requests injunctive relief and a declaratory judgment.

    As the district court properly noted, the count in which
Miriyeva requests injunctive relief is not actually a count or a
separate claim — it is simply a request for a certain remedy.
See Miriyeva v. U.S. Citizenship & Immigration Services, 436
F. Supp. 3d 170, 186 n.19 (D.D.C. 2019). So the district court
properly rejected that count.

      And as for Miriyeva’s Declaratory Judgment Act claim, it
is a “well-established rule that the Declaratory Judgment Act is
not an independent source of federal jurisdiction.” C&E

5
  In General Electric Co. v. Jackson, this court implied that the
“collateral” and “meaningful judicial review” analyses in McNary
were provided by the Supreme Court as ways of distinguishing
Heckler, not as reasons for determining jurisdiction. 610 F.3d 110,
125-27 (D.C. Cir. 2010). But even if we limit ourselves to the first
and second factors, they alone are sufficient to distinguish
Miriyeva’s case from McNary.
                              20
Services, Inc. of Washington v. D.C. Water & Sewer Authority,
310 F.3d 197, 201 (D.C. Cir. 2002) (quoting Schilling v.
Rogers, 363 U.S. 666, 677 (1960)) (cleaned up). Since the
district court otherwise lacked jurisdiction over Miriyeva’s
claims, it did not have subject matter jurisdiction to entertain
her Declaratory Judgment Act claim either.

                          *    *   *

    We affirm the district court’s dismissal for lack of subject
matter jurisdiction.